Citation Nr: 0528072	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals, allergic 
reaction to penicillin.

2.  Entitlement to service connection for food addiction.

3.  Entitlement to service connection for compensation 
purposes for a dental disorder.

4.  Entitlement to service connection for hearing loss, left 
ear.

5.  Entitlement to an initial compensable evaluation for 
hearing loss, right ear.


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The issues of entitlement to service connection for food 
addiction; service connection for compensation purposes for a 
dental disorder; service connection for hearing loss, left 
ear; and entitlement to an initial compensable disability 
evaluation for hearing loss, right ear, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not have any current residuals from an 
inservice allergic reaction to penicillin.


CONCLUSION OF LAW

Residuals, from an allergic reaction to penicillin were not 
incurred in service.        38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are February 2001 and April 2005 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the  April 2005 letter instructed the claimant 
to identify any additional evidence or information pertinent 
to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in January 2000, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in February 2001 
and April 2005.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and  VA examination reports dated in January 2000, 
July 2001, October 2003, September 2003 and March 2004.  

Further VA examination is not necessary because the most 
recent examination reports of record are sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Factual Background

Service medical records reveal that the veteran was diagnosed 
as having an allergy to penicillin, in February 1989.  This 
diagnosis is noted throughout the veteran's service medical 
records.

In January 2000, the veteran submitted his claim for service 
connection for an allergy to penicillin.  Post-service VA 
treatment records and the January 2000, July 2001, October 
2003, September 2003 and March 2004 VA examination are silent 
as to complaints or findings of residuals, allergic reaction 
to penicillin.  In August 2001, the RO held that service 
connection for an allergy to penicillin was not warranted 
because there was no evidence of a residual disability.  It 
is noted that the veteran, on his September 2003 VA Form 9, 
stated that the allergic reaction to penicillin caused him to 
have permanent skin damage and skin tags on his face.  


Laws & Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

The veteran alleges entitlement to service connection for 
residuals, allergic reaction to penicillin.  Although the 
service medical records document a diagnosis of an allergy to 
penicillin, there is no current medical evidence of record of 
residuals associated to the veteran's allergy to penicillin.

It is noted that the veteran has alleged that his allergy to 
penicillin caused him to have permanent skin damage and skin 
tags on his face.  However, service-connection is already in 
effect, on a direct basis, for psoriasis, feet, knees, hands, 
elbow, and seborrheic kerotic lesions on face (claimed as 
skin tags). 

The Board has also considered the veteran's lay contentions 
that he currently has residuals from his allergy to 
penicillin that are related to service.  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of a medical 
diagnosis, causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   In any event, the record contains 
absolutely no probative evidence supporting his theory of 
entitlement. 

In summary, in the absence of any evidence of residuals from 
an allergic reaction to penicillin, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals, allergic reaction to penicillin.


ORDER

Service connection for residuals, allergic reaction to 
penicillin is denied.


REMAND

The veteran has claimed entitlement to service connection for 
food addiction; service connection for compensation purposes 
for a dental disorder; service connection for hearing loss, 
left ear; and a compensable evaluation for his service-
connected hearing loss, right ear. 

With respect to the veteran's claim for service connection 
for food addiction, the Board finds that additional 
development is necessary.  Service medical records reveal 
that he veteran had difficulties with weight management 
throughout his period of service.  In April 1994, the veteran 
was counseled and advised in nutrition because he would lose 
weight to meet requirements and then gain weight when on 
leave.  From October to November 1995, the veteran was 
hospitalized with a diagnosis of psychological factors 
affecting physical condition (compulsive overeating with 
resultant obesity).  The discharge diagnoses were 
psychological factors affecting physical condition 
(compulsive overeating with resultant obesity); alcohol 
dependence, in remission; adult child of an alcoholic; 
reactive airway disease; tinea pedis; and hypertension.  The 
service medical records later related that the veteran was 
attending Overeaters Anonymous, but was still unable to lose 
the weight.

In January 2000, the veteran presented for a VA general 
medical examination.  The examiner noted that the veteran's 
body mass index was elevated and that he was "addicted to 
food."  In July 2001, the veteran reported for a VA eating 
disorder examination.  Upon mental status examination, the 
veteran smiled frequently and the sense that the examiner got 
when he talked about food, was as if it were a lover, or some 
romantic relationship that did not give him any sense of 
distress.  The veteran showed no evidence of depression.  
There was no evidence of a thought disorder, hallucinations, 
or delusions.  Impulse control was good, in regards to other 
aspects of his life, but certainly not in regard to eating.  
The examiner's diagnostic impression was eating disorder, not 
otherwise specified.   

In light of the aforementioned evidence, the Board finds that 
an additional examination is necessary in order to clarify 
the etiology of the veteran's eating disorder (claimed as 
food addiction).

With respect to the veteran's claim for compensation for a 
dental disorder, it is noted that service medical records do 
reveal that veteran underwent dental treatment while in 
service.  In September 1986, October 1989, July 1991, and 
August 1992 the veteran was diagnosed as having generalized 
chronic periodontitis.  In November 1994, the veteran was 
diagnosed as having generalized semi-periodontitis.  A 
December 1995 periodic dental examination revealed carries, 
defective restorations and fractured teeth in 12 and 14, and 
an extract in 31.  There were normal eruptions in 1, 16, 17, 
and 32.  The veteran's June 1999 retirement examination 
revealed that teeth 2, 18, and 21 were non-restorable teeth.   
In light of these findings, the veteran should be afforded a 
VA dental examination in order to determine if he currently 
has a dental disorder that has a nexus to service.

With respect to the veteran's hearing loss claims, service 
medical records document several audiological examinations, 
in August 1983, November 1992 and June 1999, which do reveal 
decreased hearing.  In March 1990, post-service VA treatment 
records reveal that the veteran was diagnosed as having high 
frequency bilateral hearing loss,.  In April 1990, the 
veteran's hearing loss was found to be within normal limits, 
in the low and mid frequencies, but decreasing to severe, in 
the high frequencies.  There was sensorineural hearing loss, 
worse in the right ear.  The examiner opined that this was 
characteristic of noise induced hearing loss.  

In January 2000, the veteran presented for a VA audio 
examination.   On the authorized audiological evaluation in 
January 2000, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
5
65
60
LEFT
----
0
-5
5
30

Average puretone thresholds were 34 in the right ear and 8 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 86 percent in 
the left ear.  In the right ear, the veteran was diagnosed as 
having severe, improving to mild, sensorineural hearing loss 
from 3000 to 8000 Hertz.  In the left ear, there was mild to 
moderately severe sensorineural hearing loss from 4000 to 
6000 Hertz, improving to a mild loss at 8000 Hertz.  Hearing 
sensitivity was within normal limits at all other 
frequencies.  

In August 2001, the RO held that service connection was 
warranted for hearing loss, right.   However, a 
noncompensable evaluation was assigned because the veteran's 
percentage discrimination was 96 and his average puretone 
decibel loss was 34.  The RO also held that service 
connection was not warranted for hearing loss, left ear 
because audiometric findings did not meet the criteria of 
38 C.F.R.      § 3.385 for the grant of service connection 
for defective hearing. 

In support for his claims for an increased disability rating 
for his right ear and service connection for his left ear, 
the veteran submitted a September 2003 private audiogram.  
The September 2003 audiogram reveals that word speech 
recognition was 80 percent in the right ear and 84 percent in 
the left ear.  In the left ear, it also showed 45 decibel 
response at 4000Hz, which could possibly be evidence of 
hearing loss as defined by 38 C.F.R. § 3.385.  It is noted 
that the veteran failed to report for a June 2004 VA 
examination; however, in light of the evidence of a worsening 
of the veteran's hearing loss, the Board finds that the 
veteran should be afforded an additional audiological 
examination, in order to properly adjudicate the claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a psychiatric examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should be 
asked to render an opinion as to whether:
a)  The veteran has an underlying 
physiological or psychological 
disorder?

b)  If so, whether this results in 
an eating disorder and/or food 
addiction? 

c)  Is the veteran's eating disorder 
(claimed as a food addiction) 
considered to be an addiction?

d)  Is the veteran's current eating 
disorder/food addiction a recognized 
mental disorder under the criteria 
of the Diagnostic and Statistical 
Manual of Mental Disorders-IV?

e)  If so, whether it is at least as 
likely as not (i.e. a 50% or greater 
likelihood) that the veteran's 
eating disorder/food addiction was 
incurred or aggravated by service? 

The report of examination should include 
a complete rationale for all opinions 
rendered.

2.  The veteran should be afforded a VA 
dental examination to determine whether 
he has any compensable dental disability 
which was incurred in active service.  
The veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  The examiner should be asked to 
render an opinion as to the following: Is 
it as least as likely as not (i.e. a 50% 
or greater likelihood) that the veteran 
currently exhibits any dental disability 
which is causally related to his active 
service, or any incident therein. The 
examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
exhibits: (1) osteomyelitis or 
osteoradionecrosis of the maxilla or 
mandible; (2) any loss of the mandible, 
maxilla, ramus, or coronoid process; (3) 
any loss of the hard palate, not 
replaceable by prosthesis; (4) nonunion 
of the mandible; (4) limited motion of 
the temporomandibular articulation; or 
(5) loss of teeth due to loss of 
substance of the body of the maxilla or 
mandible due to trauma or disease such as 
osteomyelitis.  The examiner should also 
specify whether any loss of masticatory 
surface can be restored by suitable 
prosthesis.  The report of examination 
should include a complete rationale for 
all opinions rendered.

3.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
the records of any recent audiological 
evaluation, VA or private, the veteran 
has received.  All records so received 
should be associated with the claims 
folder.

4.  The RO should then schedule the 
veteran for an audiological examination 
to determine the current level of his 
hearing loss disability.  All indicated 
tests should be accomplished.  

5.  The RO should then readjudicate the 
issues on appeal to include consideration 
of all evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford an applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


